Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 10/30/21 is acknowledged.

Claims 9-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/30/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 8, the phrase “the body” lacks proper antecedent basis.  For the purpose of examination the phrase “the heater body” is assumed.

In claim 1, line 9, the phrase “said sample disc” lacks proper antecedent basis.  For the purpose of examination the phrase, “said magnetic sample disc” is assumed.
In claim 1, line 9, the use of the pronoun “it” makes the claim unclear.  For the purpose of examination, the phrase “the magnetic sample disc” is assumed.
In claim 5, line 2, the phrase “the disc” lacks proper antecedent basis.  For the purpose of examination, the phrase “the magnetic sample disc” is assumed.
In claim 17, line 5, the phrase “a temperature controller” lacks proper antecedent basis.  For the purpose of examination, the phrase “the temperature controller” is assumed.
In claim 17, line 8, the phrase “said sample disc” lacks proper antecedent basis.  For the purpose of examination, the phrase “said magnetic sample disc” is assumed.
In claim 17, line 8, the use of the pronoun “it” makes the claim unclear.  For the purpose of examination, the phrase “the magnetic sample disc” is assumed.
In claim 18, line 2, the phrase “the disc” lacks proper antecedent basis.  For the purpose of examination, the phrase “the magnetic sample disc” is assumed.

Allowable Subject Matter
Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-8 and 18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Tsuchiya et al (US 2004/0137220A1) discloses an apparatus for producing the magnetic recording medium for transferring a monolayer film formed by using Langmuir-Blodgett (LB) (see para [0030], [0031] and Figs 3A and 3B) comprising a rotating section 8 a heater body (irradiation section 9, 10, 13 other heat treatment) and a magnet (magnetic field section having coils 11 for magnetization) positioned at one end of the heater body.  Tsuchiya et al does not teach a magnetic sample disc, a cartridge heater with a temperature controller with a thermocouple.  Ihara et al (US 2003/0157371A1) discloses in manufacturing a magnetic recording medium a device for applying a nanoparticle layer on a disc-shaped substrate recording medium using spin coating method.  The device comprises a magnetic sample disc (6) and a heater body (25) and a magnet (7) positioned at one end of the heater body. Ihara et al does not teach a device for transferring a monolayer and the device having a cartridge heater .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238.  The examiner can normally be reached on 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/